SYRATTP, J.
(concurring).
In March, 1911, the legislature of this state adopted what is known as a local option system, which, among other things, provided that each city, town, and county unit as defined in the act “shall constitute a separate and independent local •option unit for the determination for itself whether the sale of intoxicating liquors shall be permitted or prohibited within such town, city, or county unit;” county unit being all that part of any county outside of cities and towns. It further provided for an election to be held in June, 1911, which was mandatory, to determine whether the sale of intoxicating liquors should be permitted or prohibited within such units. Some inquiries were made in the court below as to whether an election was had in American Pork City, and as to whether the electors thereof voted against sale. But no point is here made of that. The validity of the ordinance, or the power of the municipality to pass it, is not here assailed or questioned on any such ground. I shall therefore assume that an election in American Fork City was held in June, 1911, and that at such election a majority of the electors, voting upon the question of whether the sale of intoxicating liquors should be prohibited or permitted, voted against sale.
In May, 1912, the ordinance in question was passed prohibiting the sale, etc., of intoxicating liquors within the corporate limits of that city. The ordinance is in 11 sections. Sections 1 and 10 are the particular parts drawn in question. Section 1 is as set forth in the opinion of Mr. Justice Frick. A controversy exists as to the provisions of section 10. The statute provides (Laws 1911, ch. 125, section 205) that “all *244ordinances, before taking effect, shall be deposited in the office of the city recorder and published at least once in some' newspaper publised within the city. . . . The city recorder shall record all ordinances in a book kept for that purpose, together with the affidavits of publication by the-publisher or his agent; . . . and said book, or a certified copy of the ordinances, under the seal of the city, shall be received as evidence in all courts and places without further proof, or if printed in book or pamphlet form by authority of the . . . city council they shall be so received.” The ordinance was deposited in the office of the city recorder, and was published in a newspaper and, together with the affidavit of publication by the publisher, was recorded by the recorder in a book kept for that purpose. Section 10 of the ordinance as recorded in the book is, “Any person who shall violate the provisions of this ordinance shall be deemed guilty of a misdeameanor,” etc. Section 10 of the ordinance as published in the newspaper is, “Any natural person who shall,” etc. The “book” in which the ordinance was so recorded and a certified copy of the ordinance as so recorded were put in evidence. That, under the statute, was good proof of the ordinance. The affidavit of the publisher and the ordinance as published in the newspaper were also shown. So it is made to appear that the ordinance as recorded in the book and as certified to by the recorder is, “Any person who shall,” etc., while the ordinance as published in the newspaper is, “Any natural person,” etc. From this it is argued that the ordinance as passed was not published in a newspaper as provided by law; but that another and different ordinance was published, and that the record offered to prove the ordinance was uncertain as to the terms of section 10. There is of course some discrepancy between the ordinance as recorded in the book and as published in the newspaper. But I do not think that renders the ordinance bad, or shows it was not published in accordance with the statute. I think the ordinance should be regarded, not as providing that “Any natural person who-shall,” etc., but “Any person who shall,” etc., and as it was-*245recorded in the book kept for that purpose and certified to by the city recorder and put in evidence. That, says the statute, shall be evidence of the ordinance “without further proof.”
Now, as to the question of the power of the city to pass that kind of an ordinance. The statute (Laws 1911, ch. 120, section 206x41), under the title of “Powers of City Councils,” expressly provides that city councils shall have the power “to license and regulate, or prohibit, the sale,” etc., of intoxicating liquors, provided that “no license for such purpose shall be issued by the city council where the qualified electors of such city have voted ‘against sale’ of intoxicating liquors, and where the qualified electors have voted ‘against sale’ of intoxicating liquors, the city council of such city shall prohibit” the sale of intoxicating liquors. Then section 206x87 further expressly provides that city councils shall have the power “to pass all ordinances and rules, and make all regulations, not repuguant to law, necessary for carrying into effect or for discharging all powers and duties conferred by this act, . . . and to enforce obedience to such ordinances with such fines or penalties as the city council may deem proper; provided, that the punishment of any offense shall be by a fine in any sum less than $300, or by imprisonment not to exceed six months, or by both such fine and imprisonment.” Here, then, where the qualified electors of a city have voted “against sale,” is given express power to the city council of such city to prohibit the sale of intoxicating liquors, and to prescribe and fix fines and penalties. That is clear. It, however, is said that the language of section 206x87, “provid^l that the punishment of any offense shall be by fine in any’’sum less than $300,” did not authorize the municipality to prescribe a fine as provided in the ordinance, “not less than fifty dollars nor more than $299.” That has already been sufficiently answered. It would seem self-evident that a fine not less than fifty dollars nor more than $299 is a “sum less than $300.” I therefore think the ordinance not bad for that reason.
*246But the chief argument is that, where the electors of a city or town have voted “against sale” of intoxicating liquors, the legislature itself prohibited the sale of such liquors in such city or town, and prescribed and fixed fines and penalties, and hence it was not competent for the municipality to also legislate upon the subject; but if it be held it has such power, it nevertheless is required to fix the same fine and penalty fixed by the. legislature, and to include all classes enumerated in the statute; and that this cannot be done, because, in certain particulars, the fine prescribed by the statute is in excess of that authorized to be prescribed by a municipality. The local option act (Laws 1911, ch. 106), relating to the sale and manufacture of intoxicating liquors, does forbid the sale, etc., of such liquors in cities and towns where the electors thereof voted against sale; and by section 65 it is provided: “Any natural person who shall, in any way, violate any of the provisions of this act shall be guilty of a misdemeanor, and shall be punished, when not otherwise provided in this act, by a fine of not less than fifty dollars nor more than two hundred ninety-nine dollars, or by imprisonment in the county jail for not less than thirty days, or more than six months, or by both such fine and imprisonment. If any natural person shall be convicted' a second time for violating any of the provisions of this act, such person shall be punished for such second and each subsequent violation by both such fine and imprisonment. If any corporation shall, in any way, violate any of the provisions of this act it shall be guilty of a misdemeanor and shall be punished, when not otherwise provided in this act, by a fine of not less than one hundred dollars nor more than one thousand dollars; and if any corporation shall be convicted a second time for violating any of the provisions of this act, it shall be punished for such second and each subsequent violation of the law by a fine of not less than three hundred dollars nor more than five thousand dollars.”
The prohibition, regulation, or restriction of the sale of intoxicating liquors relates peculiarly to the police powers of the state. That the legislature may confer police power *247upon municipalities over subjects within the provisions of existing state laws is now pretty generally recognized. This court is committed to that' doctrine. Where, as here, such power is conferred, the municipality may prohibit and punish acts which are also prohibited and punished as misdemeanors under a general statute of the state, and each may provide a separate and different punishment. In such case the municipality may prescribe and fix a fine and penalty for the violation of its ordinance, the same as or different from that prescribed and fixed by the statute for the violation of a statute regarding the same subject-matter, providing the fine or penalty prescribed by the municipality is within the power conferred upon it to prescribe and fix fines and penalties. Within that limitation the fine or penalty prescribed by a municipality for the violation of its ordinance may be greater or less than that prescribed by the statute for a violation of a statute regarding the same subject-matter. Whether, therefore the penalty prescribed by the municipality is authorized is not dependent upon the question of whether the penalty so prescribed by it is the same as that prescribed by the statute for the violation of a statute regarding the same subject-matter, but whether it is within the power conferred upon it to prescribe fines and fix penalties. So, whether the penalty prescribed by the ordinance forbidding the sale of intoxicating liquors is the same as or different from that prescribed by the statute also forbidding such sale is not controlling. The pertinent question is, Is the penalty fixed by the ordinance within the power conferred upon the municipality by section 206x87 heretofore referred to ? I think it is.
Now, does the ordinance apply to all classes, to everybody ? I think it does. Section 1 is, “It shall be unlawful for any person” to sell, etc., intoxicating liquors. That includes natural persons and “bodies politic and corporate, partnerships, associations, and companies.” (Comp. Laws 1907, sec. 2498.) But is is said that section 10 of the ordinance before us refers only to “Any natural person who shall violate,” etc., and is as it is set forth in the opinion of my associ*248ates. I do not so regard tbe ordinance. As already observed, section 10 of tbe ordinance, as recorded in tbe book kept for that purpose, and as certified to by tbe city recorder, and as put' in evidence, is “Any person wbo shall violate,” etc., shall be punishable, etc. That includes a corporation as well as a natural person. Of course, it can not be imprisoned, but a fine can be imposed upon it for a violation •of tbe ordinance, in any sum not less than fifty dollars nor more than $299, Now, that is not as large fine as prescribed by tbe statute for a violation by a corporation of tbe statute regarding tbe same subject-matter. But what of that, since it is a fine which tbe municipality is authorized by law to fix and prescribe as heretofore shown ? There is no middle ground to take in this. We are either obliged to accept the rule adopted in California, Georgia, and Texas that a municipality is not authorized to prohibit and punish by ordinance the same act which is prohibited and punishable under a general statute, or to accept the contrary doctrine to which this court is already committed, and which, as shown by Mr. Justice Frick, is supported by the great weight of authority.
We cannot take half of one and half of the other, and say that a municipality may by ordinance prohibit an act, but it must fix the same penalty prescribed by the statute for a violation of a statute regarding the same subject-matter; and since the fine prescribed by the statute is in excess of that which' a municipality may prescribe, therefore, it cannot legislate at all. Since the municipality may legislate upon the subject, it may also prescribe its own penalty within limitations conferred upon it to fix and prescribe fines and penalties. Of course it cannot’ pass ordinances in conflict with the general law, or without the power conferred upon it. But fixing its own penalty within the power conferred upon it to fix and prescribe penalties is not repugnant to law, though the penalty so fixed by it is greater or less than that prescribed by the statute for a violation of a statute regarding the same subject-matter. So under the ordinance as recorded, and as proven by the “book” in which it is re*249corded, and as certified to by tbe city recorder — good and sufficient evidence, says tbe statute, of its existence and terms — I think a corporation, as well as a natural person, can be prosecuted for its violation, and bence tbe ordinance is not open to tbe charge that it is discriminative.
I therefore concur in tbe judgment of affirmance, but not in tbe allowance of costs, since tbe action is criminal, not. civil.